DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 17, 18, and 20-21 have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “product contained within the dispenser”

Examiner notes claim 18, prior to, has already claimed tablets which Examiner believes to also be the product.  Claim 18 is confusing in that it appears to claim tablets in another name (products) to that that (tablets) which has already been claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel Renaud (US 2007/0000938 – hereinafter Renaud) in view of Thomas Intini (US 6,976,576 – hereinafter Intini) in view of Gelardi et al. (US 2011/0000931 – hereinafter Gelardi).
Re Claims 1, 2, 11-14, and 17:
Renaud discloses a child-resistant dispenser comprising: a housing (20) and a slider (30) disposed in the housing (20) and configured to slide from a closed position (see Fig. 2) to a dispensing position (see Fig. 3), and a dispensing chute (34) that comprises an opening (near 39) through which a tablet (12) can be dispensed (see Fig. 3), wherein the dispensing chute (34) is configured to orient the tablet (12) with a planar side of the tablet (12) extending perpendicularly to the opening (near 39) (see Fig. 3), and wherein the dispensing chute (34) comprises a ramp (39) for encouraging the tablet (12) to eject through the opening (near 39) (see Fig. 3) (see Figs. 1-3), but fails to teach a housing comprising a first moveable member disposed on a first side of the housing; the slider comprising a first engagement portion that engages a first stop on the housing, wherein the engagement between the first engagement portion and the first stop restricts movement of the slider to the dispensing position and the first moveable member is configured to disengage the first engagement portion from the first stop in response to a first release force applied to the first moveable member.


Intini teaches a slider (26) comprising a first engagement portion (42) that engages a first stop (wall (16) edges of openings which engagement portion (42) is secured within) on a housing (14), wherein the engagement between the first engagement portion (42) and the first stop (wall (16) edges of openings which engagement portion (42) is secured within) restricts movement of the slider to the dispensing position (see Figs. 1-3) (see Figs. 1-10), but fails to teach a first moveable member disposed on a first side of the housing; and the first moveable member is configured to disengage the first engagement portion from the first stop in response to a first release force applied to the first moveable member.  Re Claim 2: Intini teaches wherein the slider (26) is configured to slide to the dispensing position (see Fig. 3) in response to application of a dispensing force (at arrow 24) applied to the slider (26) when the first engagement portion (42) is disengaged from the first stop (wall (16) edges of openings which engagement portion (42) is secured within) (see Figs. 1-3), and the slider (26) is restricted from sliding to the dispensing position (see Fig. 1) in response to application of the dispensing force (at arrow 24) to the slider (26) when the first engagement portion (42) is engaged with the first stop (wall (16) edges of openings which engagement portion (42) is secured within) (see Fig. 1).  Re Claim 17: Intini teaches an interlock (73) between the slider (26) and the housing (14) that is configured to permit movement of the slider (26) from the closed position to the dispensing position and to prevent withdrawal of the slider from the housing (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to 

Gelardi teaches a housing comprising a first moveable member (26) disposed on a first side of the housing (12); and the first moveable member (26) is configured to disengage a first engagement portion (44) from a first stop (48) in response to a first release force applied to the first moveable member (26) (see Fig. 5) (see Figs. 1-13).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Renaud with that of Intini and Gelardi to further protect the inner slider engagement portion against damage and unwanted access.


Re Claims 3 and 4:
Renaud discloses a child-resistant dispenser comprising: a housing (20) and a slider (30) disposed in the housing (20) and configured to slide from a closed position (see Fig. 2) to a dispensing position (see Fig. 3), and a dispensing chute (34) that comprises an opening (near 39) through which a tablet (12) can be dispensed (see Fig. 3), wherein the dispensing chute (34) is configured to orient the tablet (12) with a planar side of the tablet (12) extending perpendicularly to the opening (near 39) (see Fig. 3), and wherein the dispensing chute (34) comprises a ramp (39) for encouraging the tablet (12) to eject through the opening (near 39) (see Fig. 3) (see Figs. 1-3), but fails to teach wherein the housing comprises a second moveable member disposed on a second side of the 

Intini teaches a slider (26) comprises a second engagement portion (62) that engages a second stop (opposite wall (16) edges of openings which engagement portion (42) is secured within) on the housing (14) (see Figs. 1-10).   Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Renaud with that of Intini to protect the inner slider engagement portion against unwanted access. 

Gelardi teaches a first moveable member (26) disposed on a first side of a housing (12); and the first moveable member (26) is configured to disengage a first engagement portion (44) from a first stop (48) in response to a first release force applied to the first moveable member (26).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Renaud with that of Intini and Gelardi to protect the inner slider engagement portion against damage and unwanted access.  Examiner notes the combination would be capable of providing wherein the housing comprises a second moveable member disposed on a second side of the housing that is opposite to the first side, and the second moveable member is configured to disengage the second moveable member from the second stop in response to a second release force applied to the second moveable member by way of duplication of common parts to be in 


Further Re Claim 5:
Renaud discloses wherein the dispenser is configured to dispense a single unit of product (12) from the dispensing chute (34) when the slider (30) is in the dispensing position (see Figs. 1-3).

Further Re Claim 6: 
Renaud discloses wherein the housing (20) comprises a protrusion (38) that restricts product from exiting a dispenser when the slider (30) is in a dispensing position (see Fig. 3) (see Figs. 1-3).  

Further Re Claim 7: 
Renaud discloses wherein the dispensing chute (34) comprises a recess (at 39) for accommodating a single unit of product, and the recess (at 39) is aligned with the protrusion (38) when the slider is in the closed position (see Figs. 2 and 3).  

Further Re Clam 8:


Further Re Claim 9:
Renaud discloses wherein the housing (20) comprises an open end (near 22) to provide user access to an end of the slider (30) (see Figs. 1-3).

Further Re Claim 10: 
Renaud discloses wherein an end (32) of the slider (30) is configured to close an open end (22) of the housing (20) when the slider (30) is in the closed position (see Figs. 1 and 2).  

Further Re Claim 15:
Renaud discloses further comprising a resilient member (40, 48) that acts against movement of the slider (30) from the closed position to the dispensing position (see Figs. 1-3).


Re Claim 18:



Intini teaches a slider (26) comprising a first engagement portion (42) that engages a first stop (wall (16) edges of openings which engagement portion (42) is secured within) on a housing (14), wherein the engagement between the first engagement portion (42) and the first stop (wall (16) edges of openings which engagement portion (42) is secured within) restricts movement of the slider to the dispensing position (see Figs. 1-3) (see Figs. 1-10), but fails to teach a first moveable member disposed on a first side of 

Gelardi teaches a housing comprising a first moveable member (26) disposed on a first side of the housing (12); and the first moveable member (26) is configured to disengage a first engagement portion (44) from a first stop (48) in response to a first release force applied to the first moveable member (26) (see Fig. 5) (see Figs. 1-13).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Renaud with that of Intini and Gelardi to further protect the inner slider engagement portion against damage and unwanted access.


Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ib Hansen (5,405,047 – hereinafter Hansen) in view of Intini and Gelardi.
Re Claims 20 and 21:
Hansen discloses a child-resistant dispenser comprising: a housing (11); and a slider (1) disposed in the housing (11) (see Figs. 1-3), and wherein the slider (1) does not project from the end of the housing (11) when the slider (1) is in the dispensing position 


Intini teaches wherein an engagement (42 and opening) between the housing (14) and the slider (26) is configured to prevent the slider (26) from moving to a dispensing position (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Hansen with that of Intini to protect the inner slider engagement portion against unwanted access.

Gelardi teaches a release (26) is configured to release an engagement between a housing (12) and a slider (38) in response to a pressing force on the release (26) so that the slider (38) can be moved toward an end of a housing to a dispensing position to dispense a product (see Figs. 1-13).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Hansen with that of Intini and Gelardi to further protect the inner slider engagement portion against damage and unwanted access.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651